Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143231 & (56)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  MICHIGAN PIPE & VALVE – LANSING, INC.,                                                                   Mary Beth Kelly
           Plaintiff/Counter Defendant-                                                                    Brian K. Zahra,
           Appellee,                                                                                                  Justices


  v                                                                 SC: 143231
                                                                    COA: 294530
                                                                    Clinton CC: 08-010384-CZ
  HEBELER ENTERPRISES, INC., WINDY PINES
  VIEW, L.L.C., WILLIAM B. CHUNKO, HEATHER
  M. CHUNKO, and CLINTON COUNTY
  TREASURER,
             Defendant/Cross-Defendants,
  and
  FIRSTBANK-ST. JOHNS,
           Defendant/Cross-Defendant-
           Appellant,
  and
  GRAND RIVER INFRASTRUCTURE, INC.,
           Defendant/Counter-Plaintiff/Cross-
           Plaintiff/Third-Party Plaintiff-
           Appellee,
  and
  BRUCE HEBELER,
           Third-Party Defendant.

  _________________________________________/

         On order of the Court, the motion to dismiss is DENIED. The application for
  leave to appeal the May 3, 2011 judgment of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2011                  _________________________________________
         p0919                                                                 Clerk